TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00182-CV


                                    Theresa Hodges, Appellant

                                                 v.

                                      Avail I, LLC, Appellee


           FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      NO. C-1-CV-17-011111, THE HONORABLE TODD T. WONG, JUDGE PRESIDING


                             MEMORANDUM OPINION


               On March 23, 2018, appellant Theresa Hodges filed a notice of appeal from a

final judgment signed by the trial court on February 5, 2018. Accordingly, the notice of appeal

was filed after the expiration of both the general 30-day deadline to do so (March 7, 2018) and

the extension period (March 22, 2018).        See Tex. R. App. P. 26.3; Verburgt v. Dorner,

959 S.W.2d 615, 617-18 (Tex. 1997) (“[O]nce the period for granting a motion for extension of

time under Rule 41(a)(2) [now Rule 26.3] has passed, a party can no longer invoke the appellate

court’s jurisdiction.”). Hodges’s March 23, 2018 notice of appeal is thus untimely, and we lack

jurisdiction over this appeal. See Tex. R. App. P. 25.1(b) (providing that filing notice of appeal

invokes appellate court’s jurisdiction), id. R. 2 (establishing that appellate court may not alter

time for perfecting appeal in civil case).

               Upon review of the trial-court clerk’s record, the Clerk of this Court sent

appellant a letter informing her that the Court appears to lack jurisdiction over the appeal for the
reasons stated above and requesting a response informing us of any basis that exists for

jurisdiction. The notice further advised appellant that her failure to comply with this request

could result in the dismissal of the appeal. To date, no response has been filed. Accordingly, we

dismiss the appeal for want of jurisdiction. See id. R. 42.3(a).



                                              _________________________________________________
                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Jurisdiction

Filed: June 29, 2018




                                                 2